DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2013/0065181).
Regarding independent claim 1, as well as claims 10 and 11, Sawada et al. disclose a method of manufacturing an aluminum alloy exterior material (abstract; paragraphs [0018]-[0021], [0033], [0129]-[0133], [0153], [0311], [0314]-[0321], and [0350]; and Figures 1-4), in which the method comprises the following steps:
preparing a molten aluminum alloy (paragraphs [0129] and [0130]);
casting the molten aluminum alloy into a sheet shape using a rotating roller mold having an iron core/shell construction with a known thermal conductivity (TC) value to form an aluminum alloy cast sheet (paragraph [0153]; and Figures 1 and 4); and
anodizing the aluminum alloy cast sheet (paragraph [0350]).
Sawada et al. disclose that the molten aluminum alloy also contains Zn, Mg, Cu, and Si, with the remainder being aluminum and impurities (see Table 1 in paragraph [0311]), and includes ranges that overlap with the claimed ranges of applicants’ claim 11 and a portion of the claimed ranges in applicants’ claim 10.
Sawada et al. fail to teach the value of X in Equation 1 (insofar as definite in view of the 35 USC 112(b) rejection) should be greater than 0 to equal to or less than 0.15.
However, since Sawada et al. disclose a similar molten aluminum alloy material, including values of “W” with the elements Zn, Mg, Cu, and Si, it would have been obvious to one of ordinary skill in the art to provide the claimed element percentages to obtain the value of X, since such a calculation only involves routine experimentation to find the optimal values, for the purpose of obtaining an aluminum alloy material having reduced surface unevenness (abstract).
With regard to the ranges of Zn, Mg, Cu, and Si in the aluminum alloy, these ranges would be anticipated and/or obvious since these ranges would be readily contemplated by one of ordinary skill in the art.  In this instance, one of ordinary skill in the art would have recognized the obviousness of the ranges in view of Sawada et al., as set forth in MPEP 2144.05.  “In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Although Sawada et al. disclose that the aluminum alloy cast sheet is cast from a molten aluminum alloy, Sawada et al. do not explicitly disclose the use of a 6000 series or 7000 series aluminum alloy.  However, one of ordinary skill in the art would have recognized that a wide variety of aluminum alloy materials would be capable of being cast by using the same casting process as that of Sawada et al., in order to obtain an aluminum alloy cast sheet having reduced surface unevenness (abstract).  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 2-4, although Sawada et al. disclose a step of homogenizing heat treatment of the aluminum alloy sheet per applicants’ claim 2 (see paragraph [0033]), Sawada et al. fail to explicitly teach that the heat treatment further includes solution treatment (of claim 3) and aging treatment (of claim 4) at the claimed time and temperature ranges.  However, it would have been obvious to one of ordinary skill in to provide solution treatment and aging treatment in addition to the step of heat treatment, since Sawada et al. disclose variations of heat treating the aluminum alloy sheet after casting, and further treatment would be advantageous for the purpose of obtaining an aluminum alloy material of better quality while having reduced surface unevenness (Sawada et al.; abstract).  Regarding the claimed ranges of time and temperature, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 5, the aluminum alloy sheet would be cut after performing the forming of the cast aluminum alloy sheet since the aluminum alloy sheet is continuously cast and would require cutting to obtain an aluminum alloy sheet of desired length.
Regarding claim 6, Sawada et al. disclose cold working the aluminum alloy cast sheet (paragraph [0033]).
Regarding claims 7 and 8, Sawada et al. disclose hot working the aluminum alloy cast sheet, which would include hot forging and/or hot stamping (paragraph [0033]).
Regarding claims 12 and 13, the rotating mold comprises an iron-based (steel) twin roll (paragraph [0153]; and Figure 1), which would fall within the thermal conductivity range of 20 to 50 W/mK.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on May 23, 2022.  The amendment overcomes the prior objections to the abstract and claim 1, as well as the prior 35 USC 112(b) rejections.  Claims 14-18 remain withdrawn from consideration as drawn to a non-elected invention.  The applicants have cancelled claim 9.  Claims 1-8 and 10-13 are currently under consideration in the application.

Applicants' arguments filed May 23, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 7-9 of the amendment, the applicants first argue (on page 8 of the REMARKS section) that the Sawada et al. reference is related to a method for manufacturing a support for a lithographic printing plate made of an aluminum alloy plate.  However, it is noted that the applicants’ claim preamble does not exclude the limitation of lithographic printing, and the claim limitation was reasonably broadly interpreted.  The applicants further argue that Table 1 of Sawada et al. would not have been obvious to arrive at the applicants’ composition.  However, since Table 1 has all the elements of the applicants’ disclosed aluminum alloy composition, it would have been obvious that these ranges would be anticipated and/or obvious since these ranges would be readily contemplated by one of ordinary skill in the art.  In this instance, one of ordinary skill in the art would have recognized the obviousness of the ranges in view of Sawada et al., as set forth in MPEP 2144.05.  “In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).  In view of the 35 USC 103 rejection, and for these additional reasons, claims 1-8 and 10-13 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 27, 2022